Citation Nr: 0918867	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from March 1981 to February 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the RO which 
denied service connection for a psychiatric disorder.  A 
personal hearing at the RO was held in May 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran did not manifest a psychiatric disorder in 
service or within one year following separation from service, 
and there is no competent evidence that any current 
psychiatric disorder is related to service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in September 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The Veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service, of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all private 
treatment records identified by him have been obtained and 
associated with the claims file.  The Veteran did not 
identify any VA treatment records for psychiatric problems 
since his discharge from service.  The Veteran testified at a 
personal hearing at the RO in May 2007, and was scheduled for 
a hearing before a traveling member of the Board in April 
2009, but failed to attend the hearing.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, the Board 
concludes that an examination is not needed because there is 
no evidence of an in-service event, injury or disease, 
including on a presumptive basis, no persuasive evidence that 
the claimed condition is related to service, and there is 
sufficient evidence to decide the case.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1131, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Analysis

The Veteran contends that his current psychiatric problems 
are related to service.  At the personal hearing in May 2007, 
the Veteran testified that he had problems with depression 
since his early 20's, and that they first manifested in 
service.  He testified that he took a leave of absence to go 
home and take care of his mother who had a nervous breakdown, 
and said that he tried to "work something out" with his 
superiors to see if he could get an extension of his leave, 
but that his request was turned down.  He testified that he 
started to get depressed and went AWOL to take care of his 
mother because there was no one else who could help out.  (T 
p.3).  He also testified that he started drinking at that 
time, as a means of self-medication to cope with his 
depression.  (T p.8).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  More recently, in Barr v. Nicholson, 21 
Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations regarding any psychiatric symptoms 
in service.  Layno, supra; 38 C.F.R. § 3.159(a)(2).  However, 
once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Barr 
v. Nicholson, 21 Vet. App. at 310; see also Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

The service treatment records are silent for any treatment, 
abnormalities or diagnosis referable to any psychiatric 
problems.  While the Veteran reported a history of depression 
or excessive worry and nervous trouble on a Report of Medical 
History for separation from service in February 1982, his 
psychiatric status was normal and no pertinent abnormalities 
were noted on examination at that time.  

Regarding the Veteran's testimony that his depression began 
in service due to family issues at home, and that he started 
drinking alcohol to cope with his problems, the evidentiary 
record shows a completely different picture.  Private medical 
records dated in March 2005 showed that the Veteran reported 
that his father owned a bar and that he started drinking 
alcohol and using marijuana when he was 16 years old, and 
that he started using cocaine and crack cocaine in his early 
20's.  The Veteran reported that his father was a physically 
abusive alcoholic and that he felt depressed and had 
significant anxiety since childhood.  Another treatment 
record, dated in September 2005, showed a history of 
dysthymia, sadness, and anhedonia since childhood with acute 
episodes of depression since early adulthood.  

The service personnel records showed that the Veteran was 
counseled about his attitude and behavior on numerous 
occasions during service with no improvement.  In fact, the 
records indicated that despite numerous attempts by his 
superiors to work with the Veteran, including contact with 
his parents, his overall conduct and duty performance 
steadily deteriorated.  An Elimination Proceedings for 
Unsuitability report, dated in February 1982, indicated that 
the Veteran's conduct and job performance was totally 
unacceptable and that despite numerous counseling, he 
continued to commit a myriad of UCMJ violations, many of 
which were repetitive in nature.  (The report included a two 
page list of the numerous incidents that led to his 
administrative discharge from service.)  The report noted 
that the Veteran resisted all rehabilitative efforts and 
continued to demonstrate totally unacceptable behavior.  

Although the Veteran testified that he confided in his 
superiors about his family problems, the service records are 
completely void of any information or reported history of any 
family issues.  On the contrary, the service records 
indicated that the Veteran repeatedly tried to dismiss his 
problems as insignificant and accused many of his supervisors 
of harassment.  The report noted that all of the Veteran's 
accusations were investigated and found to be either false or 
totally unfounded.  The service records showed that the 
Veteran was late or failed to report to his place of duty on 
numerous occasions, falsified documents, and misused 
government property.  Contrary to the Veteran's testimony 
that he was on a leave of absence and tried to "work 
something out" with his superiors to extend his leave, the 
service personnel records showed that he was not on an 
authorized leave of absence but was AWOL when he went home 
for Christmas in 1981.  See Memorandum for Record, dated in 
December 1981.  

Based on the evidence discussed above, the Board finds that 
the Veteran is not a credible or reliable historian, and that 
his assertions as to the onset of psychiatric symptoms in 
service is not supported by any credible evidence and is of 
limited probative value.  Buchanan v. Nicholson, supra; Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints); see 
also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) 
("negative evidence" could be considered in weighing the 
evidence).  

While the Veteran reported a history of depression and excess 
worry at the time of discharge from service, there was no 
objective evidence of any psychiatric problems or 
abnormalities during service, including at the time of 
discharge from service.  The records show that the Veteran 
was a chronic polysubstance abuser for many years and that 
his substance abuse began prior to service.  While the 
records showed that the Veteran was counseled and disciplined 
on several occasions during service, the service records do 
not reflect any signs or symptoms of any a psychiatric 
disorder or that any of his disciplinary problems were the 
result of, or associated with substance abuse.  

Inasmuch as there was no objective evidence of a psychiatric 
disorder in service or until many years thereafter, and no 
credible or competent evidence relating any current 
psychiatric disorder to service, the Board finds no basis for 
a favorable disposition of the Veteran's claim.  Based on the 
foregoing, the Board finds that the preponderance of evidence 
is against the claim of service connection for an acquired 
psychiatric disorder.  Accordingly, the appeal is denied.  

ORDER

Service connection for an acquired psychiatric disorder is 
denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


